Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
May 31, 2012 (the “Amendment”) is entered into among STANDARD PARKING
CORPORATION, a Delaware corporation (the “Company”), the Lenders, BANK OF
AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
Issuing Lender and WELLS FARGO BANK, N.A., as Issuing Lender and Syndication
Agent.  All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).

 

RECITALS

 

WHEREAS, the Company, the Lenders, the Administrative Agent and the Syndication
Agent entered into that certain Amended and Restated Credit Agreement dated as
of July 15, 2008 (as modified, the “Credit Agreement”); and

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Amendment.  The definition of Termination Date in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:

 

Termination Date means the earlier to occur of (a) October 1, 2013 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or 13.

 

2.             Conditions Precedent.  This Amendment shall be effective
immediately upon satisfaction of the following conditions precedent:

 

(a)              receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Company, the Administrative Agent, each Issuing
Lender, the Swing Line Lender and the Lenders; and

 

(b)             receipt by the Administrative Agent of a fully executed Consent
in the form attached as Exhibit A to this Amendment, duly signed and delivered
by each Guarantor.

 

3.             Miscellaneous.

 

(a)           The Credit Agreement and the obligations of the Company thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.

 

(b)           The Company hereby represents and warrants as follows:

 

(i)            The Company has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

--------------------------------------------------------------------------------


 

(ii)           This Amendment has been duly executed and delivered by the
Company and constitutes the Company’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Company of this Amendment.

 

(c)          The Company represents and warrants to the Lenders that (i) the
representations and warranties set forth in Section 9 of the Credit Agreement
and in each other Loan Document are true and correct in all material respects as
of the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no Unmatured Event of Default or Event of Default
has occurred or is continuing.

 

(d)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(e)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

 

STANDARD PARKING CORPORATION, a Delaware corporation

 

 

 

By:

/s/ G. Marc Baumann

 

Name:

G. Marc Baumann

 

Title:

Executive Vice President & Chief Financial Officer

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

STANDARD PARKING CORPORATION

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Swing Line Lender, Issuing Lender and a Lender

 

 

 

By:

/s/ Jason Guerra

 

Name:

Jason Guerra

 

Title:

Vice President

 

 

 

WELLS FARGO BANK N.A.,

 

as Syndication Agent, Issuing Lender and a Lender

 

 

 

By:

/s/ Gail Bernstein

 

Name:

Gail Bernstein

 

Title:

Banking Officer

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

/s/ Stephen C. Watts

 

Name:

Stephen C. Watts

 

Title:

Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Michael A. Berent

 

Name:

Michael A. Berent

 

Title:

Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Clifford S. Chaitman

 

Name:

Clifford S. Chaitman

 

Title:

Assistant Vice President

 

 

 

FIRST HAWAIIAN BANK,

 

as a Lender

 

 

 

By:

/s/ Dawn Hofmann

 

Name:

Dawn Hofmann

 

Title:

Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

STANDARD PARKING CORPORATION

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CONSENT

 

This Consent (this “Consent”), dated as of May [    ], 2012, is delivered in
connection with the First Amendment to Amended and Restated Credit Agreement,
dated as of the date hereof (the “Amendment”), by and among Standard Parking
Corporation, a Delaware corporation (the “Company”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and Issuing Lender and Wells Fargo Bank, N.A., as Issuing Lender and
Syndication Agent.  Unless otherwise defined, terms used herein have the
meanings provided in the Credit Agreement (as defined in the Amendment) as
amended by the Amendment (such agreement, as so amended, being the “Amended
Credit Agreement”).

 

Each of the undersigned, as a party to the Guaranty and Collateral Agreement,
hereby acknowledges and consents to the execution and delivery of the Amendment,
and hereby confirms and agrees that the Guaranty and Collateral Agreement is and
shall continue to be, in full force and effect, and hereby ratifies and confirms
in all respects its obligations thereunder, except that, upon the effectiveness
of, and on and after the date of, the Amendment, all references in the Guaranty
and Collateral Agreement to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import shall mean the Amended Credit Agreement.

 

This Consent may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same instrument.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

STANDARD AUTO PARK, INC.,

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STANDARD PARKING CORPORATION IL,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

APCOA LASALLE PARKING COMPANY, LLC,

 

a Louisiana limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

APCOA BRADLEY PARKING

 

COMPANY, LLC,

 

a Connecticut limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PREFERRED RESPONSE SECURITY

 

SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

VIRGINIA PARKING SERVICE, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

CONSENT TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

STANDARD PARKING CORPORATION

 

--------------------------------------------------------------------------------